Ferguson, Judge
(concurring):
I concur.
While I agree with Judge Latimer’s rationale, I feel it necessary once again to direct the attention of trial defense counsel to the fact that his duty to his client does not end with the adjournment of the court-martial. United States v Martin, 9 USCMA 84, 25 CMR 346; United States v Lanford, 6 USCMA 371, 20 CMR 87. Under the provisions of Uniform Code of Military Justice, Article 38, 10 USC § 838, he is expressly authorized to file a brief with the convening authority, and it may bring to that officer’s attention the effect of various administrative rulings upon the sentence. United States v Lanford, supra. Thus, in situations like that which is now before us, an obvious remedy is avail*691able in tbe event that the staff judge advocate does not discuss the effect of the Comptroller General’s opinion in the post-trial review. Indeed, I deem it counsel’s duty so to act on behalf of his client.
As the principal opinion points out, however, the board of review also possesses full powers in relation to the* sentence. Hence, if it deems the punishment approved inappropriate in-light of the refusal by finance personnel to accord effect to our decision in United States v Simpson, 10 USCMA 229, 27 CMR 303, it may exercise its. authority to afford the accused proper relief.